Exhibit 10.01c

Form of Standard OPTION AWARD

UNDER THE

2002 PRAXAIR, INC.

LONG TERM INCENTIVE PLAN

This Award, made as of the          day of                          (the “Grant
Date”) by PRAXAIR, INC., a Delaware corporation, having an office at 39 Old
Ridgebury Road, Danbury, Connecticut 06810-5113 (hereinafter called the
“Corporation”).

W I T N E S S E T H:

The Corporation hereby grants to                          (hereinafter called
the “Participant”), as of the Grant Date, a non-qualified stock option to
purchase                      shares of the common stock of the Corporation (par
value of $.01 per share) at $             per share upon the following terms and
conditions:

1. Vesting. Except as otherwise provided in this Award and subject to the
provisions of paragraph 3, this option may be exercised only on or after
                 [insert time vesting schedule or insert the terms of any
performance-based vesting, including without limitation, vesting based upon the
Corporation’s achievement of certain financial goals, such as earnings per
share, total shareholder return, net income, revenue or other criteria] [in no
event less than three years following the date of grant, provided that the
option may partially vest after no less than one year so long as the entire
grant does not vest fully until at least three years have elapsed from the date
of grant]. The option may be exercised only in a whole number of shares. In the
event that the option is not evenly divisible by three, the remaining amount
shall be added to the last vesting period. Notwithstanding the foregoing, the
entire option shall become immediately vested and exercisable upon the
occurrence of either the Participant’s death or a Change in Control.

2. Expiration. Except as otherwise provided herein, this option shall expire on
the tenth anniversary of the Grant Date.

3. Exercisability.

(a) This option shall be exercisable by the Participant only while the
Participant is in active employment with the Corporation or a Subsidiary or
Affiliate of the Corporation and shall be immediately forfeited upon the
effective date of the Participant’s termination of employment with the
Corporation or a Subsidiary or Affiliate of the Corporation, except that this
option shall continue to be exercisable:

(i) at any time prior to its expiration date in the case of the Participant’s
Disability or Retirement; provided, however, that following the Participant’s
Disability or Retirement, this option shall only become vested and exercisable
in accordance with paragraph 1; and provided further, that in the event of the
Participant’s Retirement prior to [one year from the date of grant], this option
shall never become vested and exercisable and shall be immediately forfeited
upon the effective date of the Participant’s Retirement;

(ii) during a three-year period commencing on the date of the Participant’s
termination of employment by the Corporation or a Subsidiary or Affiliate of the
Corporation other than for cause provided, however, that following such
termination of the Participant’s employment other than for cause, this option
shall only become vested and exercisable in accordance with paragraph 1 above;
and provided further, that, except as otherwise determined by the Corporation’s
Chief Executive Officer or his designee, in the event of the Participant’s
termination of employment by the Corporation or a Subsidiary or Affiliate of the
Corporation other than for cause prior to [one year from the date of grant],
this option shall never become vested and exercisable and shall be immediately
forfeited upon the effective date of such termination of the Participant’s
employment;

 

Page 1



--------------------------------------------------------------------------------

(iii) during a three-year period commencing on the date of the Participant’s
death;

(iv) during a three-year period commencing on the date of termination of the
Participant’s employment, by the Participant or by the Corporation or a
Subsidiary or Affiliate of the Corporation, other than for cause, within two
years after a Change in Control, or

(v) otherwise as the Committee may determine, if the Committee decides that it
is in the best interests of the Corporation to permit individual exceptions.

(b) In no event may this option be exercised on or after its expiration date.

(c) An individual who is employed by a Subsidiary or Affiliate of the
Corporation shall be deemed to have terminated employment for purposes of this
Award at such time as the Corporation and its Subsidiaries own, either directly
or indirectly, less than 50% of the employing Subsidiary’s or Affiliate’s total
financial interests or combined voting power.

4. Transferability. This option is not transferable other than (a) in the event
of the Participant’s death, in which case this option shall be transferred
pursuant to the beneficiary designation then on file with the Corporation, or,
in the absence of such a beneficiary designation, by will or the laws of descent
and distribution, or (b) in the event of a beneficiary’s or distributee’s death,
this option shall be transferred to his/her estate and may be exercised only by
the executor or administrator of such estate. In either of the foregoing events,
this option may be exercised by the executor or administrator of the
Participant’s estate, by the Participant’s beneficiary or distributee(s), or by
the executor or administrator of the beneficiary’s or distributee’s estate, as
applicable, within the time limitations provided in paragraphs 1, 2 and 3
hereof.

5. Exercise of Option.

(a) Notice of Exercise. This option may be exercised at the office of the
Corporation in Danbury, Connecticut (or at such other location as determined by
the Corporation) with respect to a part or all of the shares covered by the
option and then exercisable by giving notice to the Corporation (or its designee
as communicated from time to time) of the exercise of the option.

(b) Exercise Price Payment. The option price for the shares for which this
option is exercised shall be paid by the exerciser not later than ten business
days after the date of exercise, (i) in cash, (ii) in whole shares of common
stock of the Corporation owned by the exerciser prior to exercising the option,
(iii) by having the Corporation withhold shares that would otherwise be
delivered to the exerciser pursuant to the exercise of the option, or (iv) in a
combination of cash and delivery of whole shares, or cash and the withholding of
shares. The value of any share of common stock delivered or withheld in payment
of the option price shall be its Market Price on the date the option is
exercised. Notwithstanding the foregoing, the Corporation may refuse to allow
payment by any method other than cash if the Corporation determines that
allowing such payment would result in the imposition of variable accounting on
the Corporation.

(c) Taxes. To enable the Corporation to meet any applicable federal, state or
local withholding tax requirements arising as a result of the exercise of the
option, the exerciser shall pay the Corporation the amount of tax to be
withheld, if any, (i) in cash, (ii) in whole shares of common stock of the
Corporation owned by the exerciser prior to exercising the option, (iii) for
exercises by the Participant only, by having the Corporation withhold shares
that would otherwise be delivered to the Participant pursuant to the exercise of
the option (but only to cover the minimum legally required tax withholding), or
(iv) in a combination of cash and a delivery of whole shares. The value of any
share of common stock so delivered or withheld shall be the Market Price on the
date used to determine the amount of tax to be withheld. The Corporation
reserves the right to (i) disapprove a Participant’s election to utilize any of
the alternatives under this paragraph (c), and (ii) to delay the completion of
any exercise of this option until the applicable withholding tax has been paid.

(d) Delivery of Shares. Upon the exercise of an option with respect to a part or
all of the shares in the manner and within the time herein provided, the
Corporation shall issue and deliver to the exerciser, or to the exerciser’s
dividend reinvestment account, the number of shares of its common stock with
respect to which the option was exercised. However, if an option is exercised
after the death of the Participant,

 

Page 2



--------------------------------------------------------------------------------

beneficiary or distributee, then the Corporation shall have the right, in lieu
of issuing and delivering shares of stock, of returning the option payment to
the exerciser and paying to such person the amount by which the Market Price on
the date of exercise exceeds the option price with respect to the number of
shares for which the option was exercised.

6. Terms and Conditions. This option is awarded pursuant to the Plan and is
subject to all of the terms and conditions of the Plan which terms and
conditions shall control in the event of any conflict with this Award.

7. Applicable Law. This Award shall be interpreted and construed in accordance
with the laws of the State of Connecticut.

8. Definitions.

(a) “Change in Control” means a change in control of the Corporation as defined
in the Plan.

(b) “Committee” means the Compensation and Management Development Committee of
the Board of Directors of the Corporation or any other Committee which such
Board of Directors appoints to administer the Plan.

(c) “Corporation” means Praxair, Inc.

(d) “Disability” means a Participant’s inability to engage in any substantial
gainful activity because of any medically determinable physical or mental
impairment which can be expected to result in death or which has lasted, or can
be expected to last, for a continuous period of six (6) months or longer.

(e) “Market Price” means the mean of the high and low prices of the common stock
of the Corporation as reported in the New York Stock Exchange Composite
Transactions on the specified date (or on the next preceding day such stock was
traded on a stock exchange included in the New York Stock Exchange—Composite
Transactions if it was not traded on any such exchange on the specified date).

(f) “Plan” means the 2002 Praxair, Inc. Long Term Incentive Plan, as amended and
restated as of February 24, 2004, and as further amended from time to time.

(g) “Retirement” means termination of employment with the Corporation or a
Subsidiary or Affiliate, other than for cause, with the right under the
Corporation’s Retirement Program to receive a non-actuarially reduced pension
immediately upon separation from service. Provided, however, that if the
Participant is employed by a foreign Affiliate of the Corporation and/or is not
eligible to participate in the Corporation’s Retirement Program, Retirement
means termination of employment with the Corporation or a Subsidiary or
Affiliate, other than for cause, after (i) attaining age 65, (ii) attaining age
62 and completing at least 10 years of employment with the Corporation, or
(iii) having accumulated 85 points, where each year of the Participant’s age and
each year of employment with the Corporation count for one point.

9. Notwithstanding any other provision of this Award, the Committee may, in its
sole discretion, cancel, rescind, suspend, withhold, or otherwise limit or
restrict this Award, and/or recover any gains realized by the Participant in
connection with this Award, in the event of any actions by the Participant
determined by the Committee to (a) constitute a conflict of interest with the
Corporation, (b) be prejudicial to the Corporation’s interests, or (c) violate
any non-compete agreement or obligation of the Participant to the Corporation,
any confidentiality agreement or obligation of the Participant to the
Corporation, the Corporation’s applicable policies, or the Participant’s terms
and conditions of employment.

IN WITNESS WHEREOF, the Corporation has caused this instrument to be executed by
its proper officer hereunto duly authorized, as of the day and year first
hereinabove written.

 

PRAXAIR, INC.

By:

   

 

 

Page 3